Citation Nr: 0606906	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  01-02 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  The veteran died in April 2000.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In October 2003, the Board remanded the veteran's claim for 
further development.



FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in April 2000.  The immediate cause of death was 
hypoxia, due to pleural effusion, due to squamous cell 
carcinoma of the hypopharynx.  Other significant conditions 
contributing to death but not related to underlying cause of 
death were listed as chronic obstructive pulmonary disease, 
diabetes mellitus, intra jugular thrombosis, and peripheral 
vascular disease.

2.  At the time of his death, the veteran was not service 
connected for any disability.  

3.  The veteran was diagnosed with hypopharyngeal carcinoma 
in 1998.  

4.  The veteran was not exposed to ionizing radiation and did 
not participate in a radiation-risk activity in service.

5.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, to 
include exposure to ionizing radiation.

CONCLUSIONS OF LAW

1.  The veteran's disability manifested by carcinoma of the 
hypopharynx was not due to disease or injury that was 
incurred in or aggravated by military service; nor may it be 
presumed to have been incurred in service; nor may it be 
presumed to have been due to ionizing radiation exposure 
incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2005).  

2.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the appellant of the evidence 
and information necessary to substantiate her claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
letters were sent to the appellant in September 2001, 
February 2004, and June 2005.  

In the September 2001 VCAA letter, under a heading entitled 
"Evidence Needed to Establish Service-Connection," the RO 
provided the regulations to establish entitlement to service 
connection for the veteran's death.

Second, VA has a duty to inform the appellant of what 
information and evidence she was to provide to VA and what 
information and evidence VA would attempt to obtain on her 
behalf.  

In the September 2001 VCAA letter, under a heading entitled 
"VA's Duty to Assist You in Obtaining Evidence for Your 
Claim," the RO stated that it would help the appellant 
obtain medical records, employment records, or records from 
other Federal agencies, but that the appellant had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the appellant's responsibility to 
make sure that the records were received by it.  In the 
February 2004 VCAA letter, the RO also stated that it would 
obtain service medical records and other military service 
records if necessary, as well as VA medical records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case, VA has obtained the veteran's VA treatment 
records and private treatment records.  The appellant has not 
indicated the existence of any additional records that would 
aid in substantiating her claim.

The Board notes that the veteran's service medical records 
are not available.  The record shows that the veteran's 
service medical records (SMRs) were likely destroyed by the 
1973 fire at the National Personnel Records Center (NPRC), in 
St. Louis, Missouri.  In cases such as this, VA has a 
"heightened" duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of this veteran's claim, then, must be 
undertaken with this duty in mind due to the special 
circumstances of this case.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the September 2001 and February 2004 VCAA letters, 
the RO requested the appellant to describe any additional 
information or evidence that she wanted VA to obtain, and 
requested that the appellant send that information, or the 
evidence itself, to the RO.

The Board notes that VA provided VCAA notice to the appellant 
after the initial Agency of Original Jurisdiction (AOJ) 
decision was issued.  Pelegrini v. Principi, 18 Vet. App. 112 
[Pelegrini II].  The Board finds that this was not 
prejudicial to the appellant, however.  Although the VCAA 
notice was provided after the initial AOJ decision, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was addressed and a statement 
of the case was provided to the appellant.  This constituted 
process.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  The Board finds that 
the timing of the VCAA notice was harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.





Factual Background

The veteran served on active duty from April 1944 to May 
1946. 

The veteran's report of separation, WD AGO Form 53-55, 
indicates that the veteran was stationed in the Ryukyus, 
which are islands south of mainland Japan and include the 
island of Okinawa.  The veteran's awards include the Asiatic-
Pacific Service Medal with 1 Bronze Service Star and the 
World War II Victory Medal.  The veteran had foreign service 
from January 1945 to April 1946.  

The official death certificate shows that the veteran died in 
April 2000.  The immediate cause of death was hypoxia, due to 
pleural effusion, due to squamous cell carcinoma of the 
hypopharynx.  Other significant conditions that contributed 
to the veteran's death but were not related to the underlying 
cause were chronic obstructive pulmonary disease, diabetes 
mellitus, intra-jugular thrombosis, and peripheral vascular 
disease.  An autopsy was not performed.

At the time of his death, the veteran was not service-
connected for any disability.  The veteran was in receipt of 
a pension, effective June 10, 1998, and a special monthly 
pension based on the need for aid and attendance, effective 
June 10, 1998.

The Board notes that the veteran's service medical records 
are not available.  The record shows that the veteran's 
service medical records (SMRs) were likely destroyed by the 
1973 fire at the National Personnel Records Center (NPRC), in 
St. Louis, Missouri.  

Private medical records from May 1982 indicate that the 
veteran was diagnosed with anal mucosal prolapse with 
internal and external hemorrhoids, squamous metaplasia in 
verrucose, and hyperplastic polyps of the anus.  The veteran 
underwent a sigmoidoscopy, transrectal polypectomy, 
anoplasty, and hemorrhoidectomy.  

VA hospital records from August 1998 show that the veteran 
was diagnosed with hypopharyngeal carcinoma in June 1998.  

The VA hospital discharge summary shows that the veteran was 
admitted in March 2000, and passed on in April 2000.  Records 
state that the veteran had squamous cell carcinoma of the 
hypopharynx, diagnosed in 1998.  

In a statement submitted in July 2000, the appellant stated 
that the veteran served in the Army during World War II.  She 
stated that he was stationed in Okinawa, Japan, from 1944 to 
1946, and was treated for rectal tumors while on active duty.  
She indicated that in 1980, the veteran was treated for 
rectal tumors and cancerous tumors of the stomach, throat, 
and chest.  She stated that the veteran was "in the field" 
and had to pick up bodies of the deceased and radiation 
contamination.

In a statement submitted in November 2000, the appellant 
stated that her husband served in World War II as an 
infantryman in the Army, and was stationed in Okinawa, Japan.  
She indicated that after the bombs were dropped, the veteran 
went into the bombed area to pick up dead bodies, and was 
exposed to ionizing radiation.  She stated that he had tumors 
surgically removed at the Army Hospital in Okinawa, was 
treated for tumors at Jersey City Medical Center in 1947, was 
treated in 1980 at St. Joseph's Medical Center, and was 
treated at the East Orange VAMC in 1998 for tumors of the 
brain and central nervous system.  She indicated that the 
veteran died from disabilities caused by exposure to ionizing 
radiation, and he had tumors in his rectum, brain, and 
central nervous system, and had cancer in his throat and 
lungs.  She stated that his death was a direct result of the 
disabilities caused by exposure to radiation during the 
bombing of Okinawa in World War II.  



In a statement submitted in March 2001, the appellant stated 
that the veteran was in Hiroshima, Nagasaki, and Okinawa, 
Japan, and was stationed in the combat zone, where the atom 
bomb was dropped.  

At the February 2003 videoconference hearing, the appellant 
testified in relevant part that while stationed in Okinawa, 
the veteran had surgery for hemorrhoids.  She stated that the 
veteran was first diagnosed with cancer in 1982.  She also 
indicated that while in service, the veteran was a jeep 
driver and picked up dead bodies.  

In September 2004, in response to a request for the veteran's 
records, the National Personnel Records Center (NPRC) stated 
that the veteran's records were fire-related, and the 
complete record of duty assignments could not be 
reconstructed.  


Law and Regulations

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In general, service connection for a condition, which is 
claimed to be attributable to ionizing radiation exposure 
during service, may be established in one of three different 
ways:

First, it may be presumptively service connected under 38 
U.S.C. § 1112(c) and 38 C.F.R. 3.309(d) for radiation-exposed 
veterans.

Second, it may be service-connected on a direct basis after 
specified development procedures are conducted under the 
special framework of 38 C.F.R. § 3.311 if the claimed entity 
is a radiogenic disease.  

Third, even if it is not a listed disease under § 3.309 or a 
radiogenic disease under   § 3.311, direct service connection 
can be established by showing that the disease was incurred 
during or aggravated by service, including presumptive 
service connection for chronic disease.

See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. 
Brown, 11 Vet. App. 74, 77 (1998).

Specifically, under 38 C.F.R. § 3.309(d), service incurrence 
may be presumed on a radiation basis for certain specified 
diseases when the disease becomes manifest in a "radiation-
exposed veteran" who participated in a "radiation-risk 
activity."  See also 38 U.S.C.A. § 1112(c) (West 2002).  
That is to say, if the veteran develops a listed disease and 
meets the definition of "radiation-exposed veteran," then 
service- connection will be automatically granted.

Diseases that merit presumptive service connection for 
radiation-exposed veterans under the provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) include cancer 
of the pharynx.

A radiation-exposed veteran is one who participated in a 
radiation-risk activity.  38 C.F.R. 3.309(d)(3)(i).

Radiation-risk activity, for purposes of 38 C.F.R. § 
3.309(d)(3)(ii), is defined as:

(A) on site participation in a test involving the atmospheric 
detonation of a nuclear device; (B) participation in the 
occupation of Hiroshima or Nagasaki between August 6, 1945, 
and July 1, 1946; or (C)	internment as a prisoner of war in 
Japan (or service in Japan immediately after internment) with 
opportunity for exposure comparable to occupation forces in 
Hiroshima or Nagasaki.

The regulation defines other radiation-risk activities that 
are not applicable in this case due to the dates of the 
veteran's military service.  

Second, a veteran may establish a claim under 38 C.F.R. § 
3.311 if he was exposed to ionizing radiation while in 
service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifest during the 
requisite latency period.  See 38 C.F.R. § 3.311(b) (2005).  
In other words, § 3.311 creates special development 
procedures for veterans with a radiogenic diagnosis and 
allegations of radiation exposure.  

For purposes of 38 C.F.R. § 3.311 the term "radiogenic 
disease" includes the following: all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia; thyroid 
cancer; breast cancer; lung cancer; bone cancer; liver 
cancer; skin cancer; esophageal cancer; stomach cancer; colon 
cancer; pancreatic cancer; kidney cancer; urinary bladder 
cancer; salivary gland cancer; multiple myeloma; posterior 
subcapsular cataracts; non-malignant thyroid nodular disease; 
ovarian cancer; parathyroid adenoma; tumors of the brain and 
central nervous system; cancer of the rectum; lymphomas other 
than Hodgkin's disease; prostate cancer; and any other 
cancer.  38 C.F.R. § 3.311 (b)(2) (2005).  

A third basis to establish a service connected claim for 
radiation exposure is provided under the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), which permits service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Finally, service connection may be presumed for some 
disorders, including malignant tumors and diabetes mellitus, 
if it is shown to a compensable degree within 1 year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.



Analysis

The cause of the veteran's death, as shown on the death 
certificate, was hypoxia, due to pleural effusion, due to 
squamous cell carcinoma of the hypopharynx.   

The Board notes that at the time of his death, the veteran 
was not service-connected for any disability.  

In this case, the evidence does not show the presence of a 
malignant tumor during service or within one year following 
the veteran's separation from active duty.  The earliest 
evidence that the veteran had any form of cancer was in 1998, 
approximately 50 years after the veteran's separation from 
active duty.  

The Board places significant probative value on the 
approximately 50-year gap between discharge from military 
service and the first reported medical history of cancer, and 
finds that the post-service symptomatology is too remote in 
time to support a finding of in-service onset, particularly 
given the lack of continuity of symptomatology during the 
many year gap between discharge in 1946 and the first mention 
of cancer in 1998.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  

Additionally, there is no medical evidence to support a 
medical nexus between the veteran's military service and 
death from cancer.  

Therefore, service connection for the cause of the veteran's 
death, hypoxia, due to pleural effusion, due to squamous cell 
carcinoma of the hypopharynx, is not warranted on a direct 
basis or on a presumptive basis for chronic disease under 38 
C.F.R. § 3.309(a).  

Additionally, the Board notes that the veteran's death 
certificate shows that other significant conditions 
contributing to death, but not related to underlying cause of 
death were listed as chronic obstructive pulmonary disease, 
diabetes mellitus, intra jugular thrombosis, and peripheral 
vascular disease.  There is no evidence linking any of these 
conditions to service.  Moreover, there is no evidence 
showing that diabetes mellitus was diagnosed within one year 
of the veteran's discharge from service.

The appellant contends that the veteran died as a result of 
cancer that was caused by exposure to ionizing radiation 
during his period of service.  Therefore, his death must also 
be considered under the ionizing radiation exposure 
provisions of the law.

The Board finds that one of the primary causes of the 
veteran's death, squamous cell carcinoma of the hypopharynx, 
is recognized as a disease subject to presumptive service 
connection under 38 C.F.R. § 3.309(d) and is a "radiogenic 
disease" under 38 C.F.R. § 3.311.  

However, the Board finds that there is no evidence that the 
veteran participated in a "radiation-risk activity," and 
therefore, he cannot be considered a "radiation-exposed 
veteran."  Consequently, service connection is not warranted 
for the cause of the veteran's death based on the provisions 
of 38 C.F.R. §§ 3.309(d) or 3.311.

Specifically, the record fails to show that the veteran was 
involved in any radiation-risk activity, to include on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.

As noted previously, because the veteran's service personnel 
records are unavailable, the Board is required to provide a 
heightened explanation of its findings, with a careful 
consideration of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002).

While the veteran had active military service from April 1944 
to May 1946, there is no evidence that he was stationed in 
Hiroshima or Nagasaki, Japan, during that time period.  His 
report of separation shows that he served in the Ryukyus, 
which, the Board notes, includes Okinawa, which is generally 
known to be 400 miles south of the four main islands of 
Japan, in which Hiroshima and Nagasaki are located.  

The appellant may believe that there was a causal 
relationship between the veteran's service and his death.  
However, the Board notes that there is no indication that the 
appellant possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert for her statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In sum, the absence of competent evidence establishing that 
the veteran was exposed to ionizing radiation does not 
require any further development of this claim, to include 
forwarding the claim to the Under Secretary for Benefits.  
Wandel v. West, 11 Vet. App. 200 (1998).  Thus, the veteran 
is also not entitled to service-connection pursuant to the 
provisions contained within 38 C.F.R. § 3.311 (2005).

As the veteran was not exposed to ionizing radiation during 
service, as there is no medical evidence that the carcinoma 
of the hypopharynx had onset due to service, including on a 
presumptive basis, and as there is no evidence that cancer of 
the hypopharynx was otherwise causally linked to an injury or 
disease of service origin, including the veteran's 
experiences in Japan, the Board finds that entitlement to 
service connection for the cause of the veteran's death is 
not warranted, and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


